Citation Nr: 1809225	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  08-31 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic headaches.

2.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 2002 to July 2007.  His awards and decorations include the Purple Heart and Combat Action Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In November 2009, the RO increased the service-connected major depressive disorder to 30 percent disabling effective for the entire appeal period from July 19, 2007.

In December 2014, the Board granted the issue of service connection for PTSD and remanded the issues of service connection for lumbar spine disability and higher initial ratings for service-connected posttraumatic headaches and major depressive disorder.

In a January 2015 VA rating decision, the RO effectuated the Board's grant of service connection for PTSD and included PTSD with the already service-connected major depressive disorder.

In a January 2016 VA rating decision, the RO granted the issue of service connection for lumbar spine disability which represents a full grant of the benefits sought so it is no longer on appeal before the Board.  The RO also increased the service-connected posttraumatic headaches (previously claimed as traumatic brain injury (TBI)) to 30 percent disabling effective from June 23, 2015.  The issues remanded by the Board in December 2014 were returned to the Board for further appellate review.

In June 2016, the Board increased the service-connected posttraumatic headaches to 30 percent prior to June 23, 2015 and denied an initial rating in excess of 30 percent for the entire appeal period, and remanded a higher initial rating for service-connected major depressive disorder, to include PTSD.  In July 2016, the AOJ implemented the Board's grant of a 30 percent rating for posttraumatic headaches by assigning an effective date of July 19, 2007, the date of the initial grant of service connection.  

The Veteran appealed the June 2016 Board decision for the issue of an initial rating in excess of 30 percent for posttraumatic headaches to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the appellant and the Secretary of VA (the parties) filed a partial Joint Motion for Remand (JMR).  An Order of the Court dated February 15, 2017 granted the motion and remanded this issue to the Board.  In June 2017, the Board remanded the issue pursuant to the partial JMR and it has been returned to the Board for appellate review.

In June 2017, the Board also remanded the issue of an initial rating in excess of 30 percent for major depressive disorder, to include PTSD.  In a September 2017 VA rating decision, the RO increased this disability to 50 percent disabling effective for the entire appeal period from July 19, 2007.  Since the 50 percent disability rating is not the maximum rating available at any time during the appeal period, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

There was also substantial compliance with the December 2014 and June 2017 remand directives.  The AOJ, in part, obtained additional VA treatment records dated since April 2010, June 2015 VA Disability Benefits Questionnaire (DBQ) examinations for TBI and for headaches and June 2017 VA DBQ medical opinion, which collectively are adequate to allow the Board to render an informed determination.  The AOJ also readjudicated the case in January 2016 and September 2017 supplemental statements of the case (SSOCs).

The issue of entitlement to an initial rating in excess of 50 percent for major depressive disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial appeal period, the Veteran's service-connected posttraumatic headaches have not been manifested by severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for posttraumatic headaches have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.327, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8100, 8045 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned for posttraumatic headaches, the notice requirements of 38 U.S.C. § 5103(a) have been met.

With regard to the duty to assist, all identified, available records have been obtained.  The Veteran was afforded VA examinations to evaluate the severity of his posttraumatic headaches and an addendum opinion was provided in June 2017.  The VA examinations and opinion are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his posttraumatic headaches in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Higher Initial Rating for Posttraumatic Headaches

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection on July 19, 2007.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran filed his initial claim requesting service connection for headaches and TBI in August 2007.  In the February 2008 VA rating decision, the RO granted service connection for posttraumatic headaches, claimed as TBI and also (date following release from active service).  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (residuals of TBI).  As noted above, the RO recharacterized the disability as posttraumatic headaches (previously claimed as TBI) and assigned a 30 percent disability rating effective since June 23, 2015 in the January 2016 VA rating decision.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (migraines).  Thereafter, the Board assigned a 30 percent disability rating prior to June 23, 2015 and the RO subsequently assigned an effective date of July 19, 2007.

As such and pursuant to the February 2017 partial JMR, the Board considers whether an initial rating in excess of 30 percent for posttraumatic headaches is warranted at any time since July 19, 2007.

Diagnostic Code 8100

Diagnostic Code 8100 provides the next-higher 50 percent disability rating for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating" as used in Diagnostic Code 8100.  By way of reference, the Board notes that according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d ed. 2008), "prostrate" is defined as "physically or emotionally exhausted."  "Incapacitated" is listed as a synonym.  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

As noted in the February 2017 partial JMR, the term "productive of severe economic inadaptability" means either "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

Diagnostic Code 8045

The Veteran's service-connected posttraumatic headaches may also be rated under the corresponding diagnostic code for TBI, whichever yields the higher evaluation, due to the fact that his headaches stem from an in-service head trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008 and 2017).

The Board notes that the regulations governing rating of TBIs were revised effective October 23, 2008.  The revision applied to all applications received by VA on or after October 23, 2008.  The earlier criteria apply to all applications received by VA prior to that date.  However, a veteran whose residuals of TBI were rated by VA under the prior regulations will be permitted to request review under the new criteria, irrespective of whether the disability has worsened since the last review or whether VA receives any additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria can be no earlier than the effective date of the new criteria.  73 FR 54693 (September 23, 2008).  

In this case, the Veteran did not specifically request review of his case under the new regulations.  However, in its January 2016 Supplemental Statement of the Case, the RO provided the Veteran with notice of both sets of criteria and therefore the Board will address both as well.  Regardless, an initial 30 percent rating has been assigned under Diagnostic Code 8100 and application of either version of Diagnostic Code 8045 is less favorable to the Veteran.  

Under the regulations in effect prior to October 23, 2008, TBI was rated under a version of Diagnostic Code 8045 which stated that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following the TBI would be rated under the Diagnostic Codes specifically dealing with those disabilities, with the use of a hyphenated Diagnostic Code.  38 C.F.R. § 4.124a, Diagnostic Code 8045(2008).  

Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptoms of a TBI, were rated at 10 percent and no more under Diagnostic Code 9034.  This 10 percent rating was not to be combined with any other rating for a disability due to a TBI.  Ratings in excess of 10 percent for TBI under Diagnostic Code 9034 were not permitted unless there was a diagnosis of multi-infarct dementia associated with TBI.  Id.  

In this case, the Veteran has not been diagnosed with multi-infarct dementia.  A rating higher than 10 percent for her headaches due to a TBI was therefore not warranted under the criteria in effect prior to October 23, 2008.  

Under the current criteria, emotional/behavioral problems that are determined to be residuals of TBI are evaluated separately under 38 C.F.R. § 4.130 (Schedule of Ratings for Mental Disorders) when there is a diagnosis of a mental disorder.  Id.  The Board finds that the Veteran's emotional/ behavior dysfunction resulting from TBI is already addressed as part of the rating discussed for major depressive disorder, to include PTSD, and rating any such dysfunction separately would result in pyramiding.  As a result, the Board will not consider cognitive impairment or emotional/behavioral dysfunction when evaluating the Veteran' s posttraumatic headaches.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI are evaluated, whether or not they are part of cognitive impairment, under the subjective symptoms facet under the same table as cognitive impairment.  However, residuals with a distinct diagnosis may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the same table as cognitive impairment as well.  Id.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from zero to three, and a fifth level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," because any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage rating is assigned based on the level of the highest facet as follows: zero equals a noncompensable rating; a one equates to a 10 percent; a two equates to a 40 percent; and a three equates to a 70 percent.  For example, a 70 percent rating is assigned if three is the highest level of evaluation for any facet.  Id.

Note (1) explains that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, only one rating is assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate rating is assigned for each condition.  Id. at Note (1).

The symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. at Note (2).

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. at Note (3).

Finally, the terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id. at Note (4).

Pertinent Evidence of Record

Throughout the course of the appeal, the Veteran indicates that he experiences severe prostrating headaches that regularly interfere with his ability to work.

A review of the Veteran's service treatment records show that he was injured in July 2006 when an IED exploded next to his Humvee.  The Veteran lost consciousness for several minutes.  He complained of cephalea, mostly occipital and suboccipital, that lasted for several hours.  He then began experiencing headaches that were precipitated by light, tension, and insomnia.  No other facets of TBI were noted.

Within two months after release from active duty, the Veteran underwent a VA examination for miscellaneous neurological disorders in September 2007.  Upon a review of the claims file, subjective interview, and objective testing, a diagnosis of post traumatic headaches was provided.  Although the diagnosis was related to the in-service head trauma, no other facets of TBI were noted as symptoms.  The Veteran's only residual symptoms were shown to be headaches with characteristic prostrating attacks averaging once in 2 months over the last several months.

In November 2011, the Veteran underwent a VA examination for miscellaneous neurological disorders.  Although the diagnosis was related to the in-service head trauma, no other facets of TBI were noted as symptoms other than headaches.  It was noted that the Veteran had been receiving treatment for his headaches with fair response.  He reported having headaches on a weekly basis, with most attacks prostrating since onset in 2007.  The examiner noted that the Veteran has evidence of weekly prostrating attacks.  There was no indication given that the attacks had an effect on the Veteran's occupation or were productive of economic inadaptability.  Physical examination yielded normal neurological findings.  The Veteran was diagnosed with migraine, with aura, intractable, post-traumatic by history.

In June 2015, the Veteran underwent VA examinations for headaches (including migraine headaches) and TBI.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with a TBI, with the primary and sole symptom identified as posttraumatic headaches.  No other facets of TBI were noted.  

Although insomnia and tinnitus were noted, the Veteran is separately compensated for both conditions under his service-connected tinnitus and major depressive disorder, to include PTSD.  The Veteran reported headaches that occur weekly and noted that they are stable.  The examiner noted that the Veteran's headaches are only prostrating about once per month and these prostrating attacks do not cause severe economic inadaptability.  Nevertheless, the examiner concluded "when severe prostrating headaches[,] Veteran cannot work."
 
As noted in the February 2017 partial JMR, the parties agreed that the Board erred in the June 2016 decision to consider whether the Veteran's service-connected posttraumatic headaches were productive of severe economic inadaptability.  Specifically, the Board did not discuss the favorable conclusion provided by the June 2015 VA examiner.

Pursuant to the February 2017 partial JMR and June 2017 remand directives, an addendum VA medical opinion to the June 2015 VA examination report was obtained.  In June 2017, the same VA examiner clarified the previous opinion by concluding the following:

After reviewing the medical records, [Computerized Patient Record System], and the previous [June 2015 VA examination] the severity of the posttraumatic headaches is mild, given the duration of the headaches that is less than one day and are not accompanied by nausea or vomiting.  They should not impact in his economic adaptability but the Veteran might need a special accommodation if headaches occurs while working.

A review of the Veteran's outpatient treatment records dated post-service show that he continued to complain of experiencing headaches that were precipitated by light, tension, and insomnia.  The Veteran reported having headaches two to three times per week, as noted in June 2014 and February 2017.  No other facets of TBI were noted.

Analysis

After review of the pertinent evidence of record since July 19, 2007, the Board finds that the Veteran's service-connected posttraumatic headaches have not been manifested by severe economic inadaptability, nor are they capable of producing severe economic inadaptability.  The Board acknowledges the Veteran's report of headaches occurring, at worst, two to three times per week, as well as the June 2017 VA medical opinion noting special accommodation may be needed if the Veteran's headaches occur while working.  Nevertheless, the evidentiary record has not shown this service-connected disorder more closely approximates the capability of producing severe economic inadaptability.  In fact, the June 2017 VA opinion clarified that, because the duration of the headaches was less than one day, and that they were not accompanied by nausea or vomiting, that they would "not impact" his economic adaptability, though he might need a special accommodation if a headache occurred at work  The Board finds the June 2017 addendum opinion to be the most probative evidence of record.  As a result, the next-higher disability rating of 50 percent is not warranted under Diagnostic Code 8100.

After review of the pertinent evidence of record since July 19, 2007, the Board also finds that an initial rating in excess of 30 percent is not warranted at any time since July 19, 2007 under Diagnostic Code 8045.  The Veteran has not alleged and the medical evidence has not shown any manifestations of the service-connected posttraumatic headaches distinct from what is already being rated separately during the appeals period.  No other facets, besides subjective facets, showed an assignment of value over 1, thus only entitling the Veteran to, at most, a 10 percent evaluation for that condition if it were rated in lieu of the posttraumatic headaches.  Further, the older criteria of Diagnostic Code 8045 are not more favorable has he has not been diagnosed with multi-infarct dementia.  Thus, the predominant disability is the posttraumatic headaches and the severity of the overall disability is persuasively shown to warrant the currently-assigned 30 percent disability rating.

Additional Considerations

The Board has considered the Veteran's reported history of symptomatology related to the service-connected posttraumatic headaches.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His descriptions of his symptoms are credible.  In this case, the Veteran's descriptions are less probative than the findings of the VA examiner, who specifically address the issue of whether his economic adaptability would be impaired in relation to his reported symptoms.  

The Board has considered the possibility of staged ratings and finds that the schedular rating for posttraumatic headaches has been in effect for appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

A total disability rating based on individual unemployability has not been raised or warranted because the Veteran does not contend, and the evidence does not show, that the service-connected posttraumatic headaches render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

Pursuant to the February 2017 partial JMR, the parties also agreed that the Board erred in addressing whether extra-schedular consideration was warranted based on irrelevant legal inquiry.  As such, the Board also considers the provisions of 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected posttraumatic headaches were so exceptional or unusual as to warrant referral for consideration of a higher rating on an extraschedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

A comparison between such level of severity and symptomatology of the Veteran's assigned evaluation for the initial appeal period with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology for posttraumatic headaches for which service connection is in effect.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8100 and 8045.  Throughout the course of the appeal since July 19, 2007, the Veteran's medical history includes headaches with characteristic prostrating attacks and aura, which is contemplated under the diagnostic criteria for headaches and residuals of TBI.  The Board also notes that the service-connected posttraumatic headaches have been manifested by insomnia and tinnitus; however as noted above, the Veteran is separately compensated for both conditions under his service-connected tinnitus and major depressive disorder, to include PTSD.

Because the rating criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's posttraumatic headaches that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that referral for consideration of an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, pursuant to the February 2017 partial JMR, the parties also agreed that the Board erred in how it considered whether extra-schedular consideration was warranted based on the collective impact of the Veteran's service-connected disabilities under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Effective January 8, 2018, VA amended its regulations pertaining to extraschedular consideration.  82 FR 57830 (December 8, 2017).  The provisions of the rule apply to all applications for benefits that are received by VA on or after January 8, 2018, or that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on January 8, 2018.  The revised portion of 38 C.F.R. § 3.321(b)(1) states that, "To accord justice to the exceptional case where the schedular evaluation is inadequate to rate a single service-connected disability, the Director of Compensation Service ... is authorized to approve ... an extra-schedular evaluation commensurate with the average impairment of earning capacity due exclusively to the disability."  

Thus, consideration of an extraschedular rating based upon the combined effects of the Veteran's service connected disabilities under Johnson is not warranted.  


ORDER

An initial rating in excess of 30 percent for posttraumatic headaches is denied.


REMAND

An additional VA medical opinion is needed for the issue of entitlement to an initial rating in excess of 50 percent for major depressive disorder, to include PTSD.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Pursuant to the June 2016 remand the AOJ was instructed, in part, to arrange for a psychiatric evaluation of the Veteran to ascertain the current severity of his service-connected psychiatric disability, to include clearly identifying all current psychiatric diagnoses of record to specifically include consideration of major depressive disorder and PTSD.  In February 2017, the Veteran underwent a VA examination for PTSD.  The report documents the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V) criteria and current diagnosis is major depressive disorder.

Upon return, the Board determined in June 2017 that the February 2017 VA examiner failed to consider the Veteran's confirmed diagnosis of PTSD.  As such, the AOJ was instructed, in part, to obtain an addendum medical opinion as to the severity of the Veteran's major depressive disorder, to include PTSD, and to clearly identify all current psychiatric diagnoses of record, to specifically include major depressive disorder and PTSD.  In June 2017, an additional VA DBQ medical opinion was obtained.  The report documents "there is evidence to fulfill DSM-V diagnostic criteria for the established mental diagnosis and no other mental disorder was found" and "[a]s documented by the undersigned on mental exam[ination] dated in February 2017, the Veteran's established major depressive disorder . . . although chronic has been mostly stable."

As noted in the December 2014 Board decision, which granted the issue of service connection for PTSD, review of post-service treatment records dated since October 2007 documented a diagnosis of and treatment for PTSD related to in-service combat stressors, as noted in a November 2007 statement from a VA Vet Center therapist and an April 2008 private psychiatric examination report.  Moreover, the Board notes that VA implemented usage of the DSM-V, effective August 4, 2014; however, the VA Secretary has determined that DSM V does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45, 093, 45, 094 (Aug. 4, 2014).  As this case was initially certified to the Board in January 2012, the DSM-5 is not for application in this case.  In light of these findings, an additional opinion is needed to assess the current severity of the Veteran's service-connected major depressive disorder, to include symptoms of PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the February 2017 VA DBQ examination for PTSD and provided the June 2017 VA DBQ medical opinion so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.

The examiner must identify whether the Veteran meets the criteria for a diagnosis of PTSD under the DSM-IV at any time since April 2008.  Note:  Use of the DSM-IV is needed because the regulation change requiring the use of the DSM-5 was not in effect when the Veteran's case was certified to the Board.

   a)  If not, explain why.
   
b)  If so, describe the overall disability picture caused by the Veteran's PTSD.

The examiner must provide all findings, along with a complete rationale for any opinions provided.

2.  Then, the AOJ should review the record, to include the medical opinion, to ensure that the requested information was provided.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, consider all the evidence of record and readjudicate the claim.  If the decision is adverse to the Veteran, issue a SSOC and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


